DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered. Claims 1-7, 9-11, and 16-20 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 in the previous Office action dated 04/19/2022, Applicant amends all independent claims and provides on page 7-8 of the amendment an argument which has been fully considered but it is not persuasive because the indicated allowability of previous claim 8 is withdrawn in view of the newly discovered reference(s) to Peddler et al. (US 2017/0285864 A1) and Hwang (US 11,314,363 B2) discussed below.
Allowable Subject Matter
The indicated allowability of previous claim 8 is withdrawn in view of the newly discovered reference(s) to Peddler et al. (US 2017/0285864 A1) and Hwang (US 11,314,363 B2) discussed below. Rejections based on the newly cited reference(s) follow.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0371471 A1; hereinafter Kim) in view of Pedder et al. (US 2017/0285864 A1; hereinafter Pedder.) 
As per claim 1, Kim discloses a touch sensor (see at least Fig. 7, disclosing a touch sensor 300) comprising: 
a base layer (Fig. 7, disclosing a base substrate 310;) 
a plurality of first touch electrodes arranged on the base layer in a second direction crossing a first direction (see at least the below annotated Figs. 7, 14, discussing the touch sensor arranged on the base layer and comprising a plurality of first touch electrodes [360 of 320b] in the plurality columns of first touch electrodes [360 of 320b] in a second/vertical direction crossing a first/horizontal direction and a plurality of second touch electrodes [360 of 330b] in the first/top and second rows of electrodes [330b] and the fourth and fifth rows of electrodes [330b] in the first/horizontal direction;)
a plurality of second touch electrodes arranged on the base layer in the first direction (see the above discussion;) and 
at least one strain gauge disposed between the plurality of first touch electrodes in the second direction and being configured to sense a pressure (see at least the below annotated Figs. 7 and 14; ¶¶ 198, 200, 201, discussing at least one strain gauge [365 of 330b with or without 335] disposed in the third row of electrodes [330b] and between the plurality of first touch electrodes [360 of 320b] in the second/vertical direction and configured to sense a pressure,) 
wherein the plurality of first touch electrodes and the strain gauge are arranged on a same layer (see at least the below annotated Figs. 7 and 14; ¶¶ 138-142, discussing the plurality of first touch electrodes [360 of 320b], the second touch electrodes [360 of 330b], and the strain gauge [365 of 330b with or without 335] arranged on the same layer,) and 
wherein each of the plurality of first touch electrodes and each of the plurality of second touch electrodes are electrically insulated from the strain gauge (see at least the below annotated Figs. 7 and 14; ¶ 142, discussing that each of the plurality of first touch electrodes [360 of 320b] and each of the second touch electrodes [360 of 330b] in the first, second, fourth, and fifth rows of electrodes [330b] are electrically insulated from the strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b].)


    PNG
    media_image1.png
    619
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    711
    media_image2.png
    Greyscale

Accordingly, Kim discloses all limitations of this claim except for a temperature compensation unit comprising a temperature compensation pattern and limitations associated with the temperature compensation unit and the temperature compensation pattern, as claimed.
However, in the same field of endeavor, Pedder discloses a related display device (see Kim at least ¶¶ 3-4, disclosing a portable electronic device having a display device; see Pedder at least Figs. 1-2, disclosing a portable electronic device having a display device) comprising a touch sensor (see at least Figs. 2-3) comprising a touch sensor (see at least Figs. 1, 2, 15, disclosing a touch sensor including elements [1508/208, 1536]) comprising: a base layer (see at least Figs. 2, 4C, disclosing a base layer 212/412;) at least one strain gauge being configured to sense a pressure (see at least Figs. 2, 4C; ¶ 77, disclosing at least one strain gauge 418 being configured to sense a pressure;) and a temperature compensation unit disposed between the base layer and the strain gauge (see at least Fig. 4C, disclosing a temperature compensation unit [comprising a temperature compensation pattern 420 and a temperature compensation line as a connection between the elements (420, 423)] disposed between the base layer 412 and the strain gauge 418,) wherein the strain gauge comprises at least one resistance line, the temperature compensation unit comprises a temperature compensation pattern, and the temperature compensation pattern overlaps the resistance line in a thickness direction (see at least Fig. 4C,) thereby compensating for the variations of the environment conditions, such as the changes of temperatures, and eliminating variations in measurements as a result of changing the environment conditions, such as the changes of temperatures (see at least ¶¶ 2, 37.)
Kim, as discussed above, discloses the strain gauge, but is silent to a temperature compensation unit comprising a temperature compensation pattern, as claimed. Pedder teaches to use the temperature compensation unit comprising a temperature compensation pattern and associated with the strain gauge to compensate for the variations of the environment conditions, such as the changes of temperatures, and eliminate variations in measurements as a result of changing the environment conditions, such as the changes of temperatures. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include a temperature compensation unit comprising a temperature compensation pattern in the touch sensor of the Kim reference, in view of the teaching in the Pedder reference, to improve the above modified touch sensor of the Kim reference, for the predictable result of compensating for the variations of the environment conditions, such as the changes of temperatures, and eliminating variations in measurements as a result of changing the environment conditions, such as the changes of temperatures. Accordingly, the above modified Kim in view of Pedder obviously renders all limitations of this claim.

As per claim 2, Kim discloses the strain gauge disposed between the plurality of second touch electrodes (see the discussion in the rejection of claim 1; or see at least Figs. 7 and 14, disclosing the construed strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b] disposed between the plurality of second touch electrodes [360 of 330b] in the second and fourth rows of electrodes [330b].)
As per claim 4, Kim discloses a pressure signal line electrically connected to the strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes (see at least Figs. 7 and 14, disclosing a pressure signal line [a pressure signal line comprising one of the wires 337 and a left most connector 335 connected to the one wire 337] electrically connected to the construed strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first/horizontal portion of the pressure signal line extends in the first/horizontal direction and is disposed between the plurality of first touch electrodes.)
As per claim 5, Kim discloses a plurality of sensing lines electrically connected to the plurality of second touch electrodes, wherein the second portion of the pressure signal line extends in the second direction and is disposed between the plurality of sensing lines (see at least Figs. 7 and 14, disclosing a plurality of sensing lines 337 [others of wires 337; see the discussion in the rejection of claim 1, whereas one of the wires 337 construed as a portion of the pressure signal line] electrically connected to the plurality of second touch electrodes (360 of 330b), wherein the second/vertical portion of the pressure signal line extends in the second/vertical direction and is disposed between the plurality of sensing lines.)
As per claim 9, the above modified Kim, as discussed in the rejection of claim 1, obviously renders the temperature compensation unit further comprising a temperature compensation line electrically connected to the temperature compensation pattern (see Pedder at least Fig. 4C; ¶ 80, disclosing the temperature compensation unit further comprising a temperature compensation line [[in an arrow form]] electrically connected the temperature compensation pattern 420 to the force-sensing circuitry 423.) The Pedder embodiment shown in Fig. 4C is silent to the temperature compensation line arranged on the same layer as the strain gauge. However, Pedder further discloses other embodiments wherein the temperature compensation unit is arranged on the same layer with the strain gauge (see at least any of Figs. 3, 5A-5 D,) thereby rendering the temperature compensation line of the temperature compensation unit arranged on the same layer with the strain gauge.
Moreover,  a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
Therefore, it would have been obvious to a person of ordinary skill in this art to modify the touch sensor of Kim in view of Pedder to arrange the temperature compensation line of the temperature compensation unit arranged on the same layer with the strain gauge, as discussed by Peddler as generally recognized by a person having ordinary skill in the art, to obtain the invention of this for the same predictable result.

As per claim 10, the above modified Kim, as discussed in the rejection of claims 1 and 9 above, obviously renders the touch sensor further comprising: an insulating layer disposed between the temperature compensation pattern and the resistance line (see Pedder at least Fig. 4C, disclosing an insulating layer 413 disposed between the temperature compensation pattern 420  and the resistance line 418; see Fig. 8 also disclosing the same,) but is silent to “a contact hole” as claimed. However, Official Notice is taken that both the concept and the advantages of a well-known technique of providing a contact hole in the insulation layer to expose a part of one element and electrically connecting the element to another element through the contact hole when the one element is not arranged on the same surface/layer of the another element in a touch sensor art, i.e., according to the particular arrangement of the one element and the another element, are well-known and expected in the relevant art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to utilize the aforementioned known technique in the above modified touch sensor of Kim, specifically providing a contact hole in the insulation layer to expose a part of the temperature compensation pattern electrically connected to the temperature compensation line through the contact hole, when the temperature compensation line is not arranged on the same layer as the temperature compensation pattern (as discussed in the rejection of claim 9 above) to obtain the same predictable result.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pedder, and further in view of Won et al. (US 2018/0323240 A1; hereinafter Won.)
As per claim 3, Kim discloses a first connection electrode (325), as a bridge, connecting the plurality of first touch electrodes (360/320) in the second/vertical direction in order to electrically separate the first connection electrode (325) from the connection electrode (335) (see at least Figs. 7, 14 and 15), but is silent to “the first connection electrode disposed between the base layer and the plurality of first touch electrodes”.
However, in the same field of endeavor, Won discloses a related touch sensor (see at least Figs. 2-3) comprising a first connection electrode (154b), as a bridge, connecting the plurality of first touch electrodes (154e) and disposed between the base layer (140) and the plurality of first touch electrodes (154e), in order to electrically separate the first connection electrode (154b) from the connection electrode (152b). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Won reference remedying for the above-discussed deficiency of the Kim reference or to dispose the Kim first connection electrode, as a bridge, between the base layer and the plurality of first touch electrodes, in view of the teaching in the Won reference, to obtain the same predictable result of electrically separating the first connection electrode from the connection electrode.

As per claim 6, the above modified Kim discloses the strain gauge comprises at least one resistance line (335) overlapping the first connection electrode (325) in a thickness direction (see Kim at least Figs. 14-15.)
As per claim 7, the above modified Kim discloses a second connection electrode (335) connecting the plurality of second touch electrodes (360 of 330b) in the first/horizontal direction (see Kim at least Figs. 14-15,) wherein the second connection electrode and the first connection electrode are disposed on different layers from each other (see Kim at least Figs. 14-15, disclosing the second connection electrode and the first connection electrode disposed on different layers from each other, in order to electrically separating the second connection electrode from the first connection electrode; also see Won at least Figs. 2-3, disclosing the second connection electrode 152b and the first connection electrode 154b disposed on different layers from each other, in order to electrically separating the second connection electrode 152b from the first connection electrode 154b.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pedder, and further in view of Kim et al. (US 2018/0059839 A1; hereinafter Kim839.)
As per claim 11, the above modified Kim, as discussed in the rejection of claim 1, discloses the strain gauge (365), but is silent to a Wheatstone bridge circuit unit, as claimed.
However, in the same field of endeavor, Kim839 discloses a related touch input device (see at least Figs. 1b, 5c, 6g) comprising at least one strain gauge (450) and a Wheatstone bridge circuit unit (3000) electrically connected to the strain gauge (450) (see at least Fig. 6c,) the Wheatstone bridge circuit unit (3000) comprising: a first node (a first node between R1 and a positive terminal of a driving voltage VEX; see Fig. 6c) to which a driving voltage (+VEX) is applied; a second node (a second node between R2 and a negative terminal of the driving voltage VEX; see Fig. 6c) connected to a ground; a first output node (a first output node connected to a negative terminal of the output voltage Vo; see Fig. 6c;) and a second output node (a second output node connected to a positive terminal of the output voltage Vo; see Fig. 6c,) wherein one end of the strain gauge (450) is electrically connected to the first node and the other end of the strain gauge is electrically connected to the first output node (see Fig. 6c.)
Kim839 further teaches that the benefit of using the Wheatstone bridge circuit unit electrically connected to the strain gauge is to measure the small change of the resistance of the strain gauge used in the touch input device to accurately detect the applied force (see at least ¶¶ [0149]-[0152].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a Wheatstone bridge circuit unit electrically connected to the Kim strain gauge, in view of the teaching in the Kim839 reference, to improve the above modified touch sensor of the Kim reference for the predictable result of measuring the small change of the resistance of the strain gauge used in the Kim touch sensor to accurately detect the applied force.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 2015/0138041 A1; hereinafter Hirakata) in view of Kim, and further in view of Pedder.
As per claim 16, Hirakata discloses a display device (see at least Figs. 2B1, 4, 7A, 20A1-20B2; ¶¶ 17, 66], 157, disclosing an electronic device, as the claimed display device, comprising a display panel and a foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel; note that while some embodiments/figures of Hirakata show the touch sensor overlapping the display panel along the top surface and three sides of the display panel, the current claims are construed with the foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel, as shown at least Figs. 2B1, 4, 7A, 20A1-20B2 and discussed at least at ¶¶ 17, 66, 157,) comprising: 
a display unit (see at least Figs. 2B1, 4, 7A, 20A1-20B2, disclosing a display unit comprising a display panel 110) comprising: 
 	a main display area comprising a plurality of pixels (see at least Figs. 4, 7A; ¶ 8, disclosing a main display area 111 comprising a plurality of pixels;) and 
 	a sub-display area bent from the main display area and comprising a plurality of pixels (see at least Figs. 4, 7A; ¶ 8, disclosing the display unit comprising four sub-display areas [112-115] bent from the main display area 111 and comprising a plurality of pixels;) and 
a touch sensor disposed on the display unit (see the above discussion; or at least Figs. 2B1, 4, 7A, 20A1-20B2; ¶¶ 17, 66, 157, disclosing an electronic device, as the claimed display device, comprising a display panel and a foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel,) the touch sensor comprising: 
 	a main sensing area corresponding to the main display area (see at least Figs. 4, 7, 8A-8C, discussing a main sensing area corresponding to the main display area 111;) 
 	four sub-sensing areas corresponding to four sub-display areas (see at least Figs. 4, 7, 8A-8C, discussing four sub-sensing areas corresponding to four sub-display areas [112-115]) and including a first sub-sensing area (e.g., a right sub-sensing area corresponding to the sub-display area 112) extending from the main sensing area in a first direction (see at least Figs. 4, 7;) 
 	a base layer (see at least Fig. 10A, disclosing a base layer comprising at least element 593 and/or 597;) 
 	a plurality of first touch electrodes arranged in a second direction crossing a first direction; and 
 	a plurality of second touch electrodes arranged on the base layer in the first direction (see at least Fig. 10A; ¶¶ 163-169, discussing the mutual capacitive touch sensor comprising a plurality of first touch electrodes (591) arranged in a second direction crossing a first direction and a plurality of second touch electrodes (592) arranged on the base layer in the first direction,) 
wherein the plurality of first touch electrodes and the plurality of second touch electrodes are arranged on the same layer (see at least Fig. 10A) and the first sub-sensing area comprises an area in which a plurality of touch electrodes are arranged (see above discussion; also see Figs. 4-5 if necessary.)
Accordingly, Hirakata discloses all limitations of these claims, but is silent to a strain gauge and limitations associated with the strain gauge, as claimed.

However, in the same field of endeavor, Kim discloses a touch sensor (see at least Fig. 7, disclosing a touch sensor 300) used in a portable device as a display device (see at least ¶¶ 3-4), the touch sensor comprising:
a plurality of first touch electrodes arranged on the base layer in a second direction crossing a first direction (see at least the below annotated Figs. 7, 14, discussing the touch sensor arranged on the base layer 310 and comprising a plurality of first touch electrodes [360 of 320b] in the plurality columns of first touch electrodes [360 of 320b] in a second/vertical direction crossing a first/horizontal direction and a plurality of second touch electrodes [360 of 330b] in the first/top and second rows of electrodes [330b] and the fourth and fifth rows of electrodes [330b] in the first/horizontal direction;)
a plurality of second touch electrodes arranged on the base layer in the first direction (see the above discussion;) 
at least one strain gauge disposed between the plurality of first touch electrodes in the second direction and being configured to sense a pressure (see at least the above annotated Figs. 7 and 14; ¶¶ 198, 200, 201, discussing at least one strain gauge [365 of 330b with or without 335] disposed in the third row of electrodes [330b] and between the plurality of first touch electrodes [360 of 320b] in the second/vertical direction and configured to sense a pressure,)
wherein the plurality of first touch electrodes and the strain gauge are arranged on a same layer (see at least the above annotated Figs. 7 and 14; ¶¶ 138-142, discussing the plurality of first touch electrodes [360 of 320b], the second touch electrodes [360 of 330b], and the strain gauge [365 of 330b with or without 335] arranged on the same layer,) and 
wherein each of the plurality of first touch electrodes and each of the plurality of second touch electrodes are electrically insulated from the strain gauge (see at least the above annotated Figs. 7 and 14; ¶ 142, discussing that each of the plurality of first touch electrodes [360 of 320b] and each of the second touch electrodes [360 of 330b] in the first, second, fourth, and fifth rows of electrodes [330b] are electrically insulated from the strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b];) and
a sensing area comprising a first area in which a plurality of touch electrodes are arranged; and a second area in which strain gauge is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction (see at least the above annotated Figs. 7, 14 and 15; ¶¶ 197-202, discussing a sensing area comprising a first area in which a plurality of touch electrodes 360 are arranged; and a second area in which strain gauge 365 is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction.)

Hirakata, as discussed above, discloses a first sub-sensing area extending from the main sensing area in the first direction and comprising an area in which a plurality of touch electrodes are arranged, but is silent to a strain gauge and limitations associated with the strain gauge, as claimed. Kim, as discussed above, remedies for the above-discussed deficiencies of Hirakata by teaching a related touch sensor comprising at least one strain gauge disposed between the plurality of first touch electrodes in the second direction and configured to sense a pressure, wherein the plurality of first touch electrodes and the strain gauge are arranged on the same layer and each of the plurality of first touch electrodes and each of the plurality of second touch electrodes are electrically insulated from the strain gauge; and a sensing area comprising a first area in which a plurality of touch electrodes are arranged; and a second area in which strain gauge is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction. Kim further teaches that the touch sensor comprising at least one strain gauge to provide various functions to the user using a pressure from a touch and a touch position is well-known and expected in the art (see at least ¶ 6) and the above-discussed touch sensor of Kim also reduces a thickness of the touch sensor for detecting a touched point and a touch pressure (see at least ¶ 9.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hirakata touch sensor to include at least one strain gauge in at least one sub-sensing area, in view of the teaching in the Kim reference, to improve the above modified Hirakata touch sensor and display device for the predictable result of at least providing various functions to the user using a touched pressure and a touched position with a reduced thickness of the touch sensor.
Accordingly, the above modified Hirakata in view of Kim obviously renders all limitations of this claim except for a temperature compensation unit comprising a temperature compensation pattern and limitations associated with the temperature compensation unit and the temperature compensation pattern, as claimed.
However, in the same field of endeavor, Pedder discloses a related display device (see Pedder at least Figs. 1-2, disclosing a portable electronic device having a display device) comprising a touch sensor (see at least Figs. 2-3) comprising a touch sensor (see at least Figs. 1, 2, 15, disclosing a touch sensor including elements [1508/208, 1536]) comprising: a base layer (see at least Figs. 2, 4C, disclosing a base layer 212/412;) at least one strain gauge being configured to sense a pressure (see at least Figs. 2, 4C; ¶ 77, disclosing at least one strain gauge 418 being configured to sense a pressure;) and a temperature compensation unit disposed between the base layer and the strain gauge (see at least Fig. 4C, disclosing a temperature compensation unit [comprising a temperature compensation pattern 420 and a temperature compensation line as a connection between the elements (420, 423)] disposed between the base layer 412 and the strain gauge 418,) wherein the strain gauge comprises at least one resistance line, the temperature compensation unit comprises a temperature compensation pattern, and the temperature compensation pattern overlaps the resistance line in a thickness direction (see at least Fig. 4C,) thereby compensating for the variations of the environment conditions, such as the changes of temperatures, and eliminating variations in measurements as a result of changing the environment conditions, such as the changes of temperatures (see at least ¶¶ 2, 37.)
The above modified Hirakata in view of Kim, as discussed above, discloses the strain gauge, but is silent to a temperature compensation unit comprising a temperature compensation pattern, as claimed. Pedder teaches to use the temperature compensation unit comprising a temperature compensation pattern and associated with the strain gauge to compensate for the variations of the environment conditions, such as the changes of temperatures, and eliminate variations in measurements as a result of changing the environment conditions, such as the changes of temperatures. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include a temperature compensation unit comprising a temperature compensation pattern in the modified touch sensor of Hirakata in view of Kim, in view of the teaching in the Pedder reference, to improve the above modified touch sensor of the Hirakata reference, for the predictable result of compensating for the variations of the environment conditions, such as the changes of temperatures, and eliminating variations in measurements as a result of changing the environment conditions, such as the changes of temperatures. Accordingly, the above modified Hirakata in view of Kim and Pedder obviously renders all limitations of this claim.

As per claim 17, the above modified Hirakata, as discussed in the rejection of claim 16, obviously renders the strain gauge disposed between the plurality of second touch electrodes (see the discussion in the above rejection of claim 16; or see Kim at least Figs. 7 and 14, disclosing the construed strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b] disposed between the plurality of second touch electrodes [360 of 330b] in the second and fourth rows of electrodes [330b].) 
As per claim 18, the above modified Hirakata obviously renders the sub-sensing area comprising a first area in which the strain gauge is disposed, and a second area in which the plurality of first touch electrodes and the plurality of second touch electrodes are arranged, and wherein the first area does not overlap the second area in a thickness direction (see the discussion in the above rejection of claim 16.)
As per claim 19, the above modified Hirakata obviously renders a pressure signal line electrically connected to the strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes (see Kim at least Figs. 7 and 14, disclosing a pressure signal line [a pressure signal line comprising one of the wires 337 and a left most connector 335 connected to the one wire 337] electrically connected to the construed strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first/horizontal portion of the pressure signal line extends in the first/horizontal direction and is disposed between the plurality of first touch electrodes.)
As per claim 20, the above modified Hirakata obviously renders a plurality of sensing lines electrically connected to the plurality of second touch electrodes, wherein the second portion of the pressure signal line extends in the second direction and is disposed between the plurality of sensing lines (see Kim at least Figs. 7 and 14, disclosing a plurality of sensing lines 337 [others of wires 337; see the discussion in the rejection of claim 1, whereas one of the wires 337 construed as a portion of the pressure signal line] electrically connected to the plurality of second touch electrodes (360 of 330b), wherein the second/vertical portion of the pressure signal line extends in the second/vertical direction and is disposed between the plurality of sensing lines.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the patent claims 2, 3, 8, 9, 11 and 18 of U.S. Patent No. 11,314,363 B2 (hereinafter Pat363.) 
As per claims 1-7, 11, and 16-20, although the patent claims 2, 3, 8, 11 and 18 at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-7, 11 and 16-20 of the instant application are recited in the patent claims 2, 3, 8, 11 and 18. For an instance, claim 1 of the instant application recites all limitations recited in the patent claim 8. Note that the strain gauge, at least one resistant line, and a temperature compensation pattern of claim 1 of the instant application respectively correspond to the first strain gauge, at least one first resistant line, and a first temperature compensation pattern of the patent claims. Accordingly, the claims 1-7, 11, and 16-20 of the instant application therefore are not patentable distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Claims 9-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of Pat363, as applied to the pending claim 1 above, in view of Pedder. 
As per claim 9, the patent claim 8 recites the [first] temperature compensation unit comprising the [first] temperature compensation pattern, but is silent to a temperature compensation line arranged on the same layer as the strain gauge, as claimed.
	However, in the same field of endeavor, Pedder discloses a related display device (see Pedder at least Figs. 1-2, disclosing a portable electronic device having a display device) comprising a touch sensor (see at least Figs. 2-3) comprising a touch sensor (see at least Figs. 1, 2, 15, disclosing a touch sensor including elements [1508/208, 1536]) comprising: a base layer (see at least Figs. 2, 4C, disclosing a base layer 212/412;) at least one strain gauge being configured to sense a pressure (see at least Figs. 2, 4C; ¶ 77, disclosing at least one strain gauge 418 being configured to sense a pressure;) and a temperature compensation unit disposed between the base layer and the strain gauge (see at least Fig. 4C, disclosing a temperature compensation unit [comprising a temperature compensation pattern 420 and a temperature compensation line as a connection between the elements (420, 423)] disposed between the base layer 412 and the strain gauge 418,) wherein the strain gauge comprises at least one resistance line, the temperature compensation unit comprises a temperature compensation pattern and a temperature compensation line electrically connected to the temperature compensation pattern, and the temperature compensation pattern overlaps the resistance line in a thickness direction (see at least Fig. 4C, disclosing the strain gauge 418 comprises at least one resistance line, the temperature compensation unit comprises a temperature compensation pattern 420 and a temperature compensation line [[in an arrow form]] electrically connected the temperature compensation pattern 420 to the force-sensing circuitry 423 overlaps the resistance line in a thickness direction,) thereby compensating for the variations of the environment conditions, such as the changes of temperatures, and eliminating variations in measurements as a result of changing the environment conditions, such as the changes of temperatures (see at least ¶¶ 2, 37.)
The patent claim 8 recites the [first] temperature compensation unit comprising the [first] temperature compensation pattern, but is silent to a temperature compensation line arranged on the same layer as the strain gauge, as claimed. Pedder, as discussed above, teaches to use the temperature compensation unit comprising the temperature compensation pattern and the temperature compensation line, associated with the strain gauge to compensate for the variations of the environment conditions, such as the changes of temperatures, and eliminate variations in measurements as a result of changing the environment conditions, such as the changes of temperatures. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include a temperature compensation line in the touch sensor of the patent claim 8, in view of the teaching in the Pedder reference, to improve the above modified touch sensor of the patent claim 8, for the predictable result of compensating for the variations of the environment conditions, such as the changes of temperatures, and eliminating variations in measurements as a result of changing the environment conditions, such as the changes of temperatures. 
Accordingly, the above modified touch sensor of the patent claim 8 in view of Pedder obviously renders all limitations of this claim except that the above modified touch sensor of the patent claim 8 obviously renders the temperature compensation unit further comprising the temperature compensation line electrically connected to the temperature compensation pattern, but is silent to the temperature compensation line arranged on the same layer as the strain gauge. However, Pedder further discloses other embodiments wherein the temperature compensation unit is arranged on the same layer with the strain gauge (see at least any of Figs. 3, 5A-5 D,) thereby rendering the temperature compensation line of the temperature compensation unit arranged on the same layer with the strain gauge.
Moreover,  a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
Therefore, it would have been obvious to a person of ordinary skill in this art to further modify the touch sensor of the patent claim 8 to arrange the temperature compensation line of the temperature compensation unit arranged on the same layer with the strain gauge, as discussed by Peddler as generally recognized by a person having ordinary skill in the art, to obtain the invention of this for the same predictable result.

As per claim 10, the above modified touch sensor of the patent claim 8, as discussed in the rejection of claim 9 above, obviously renders the touch sensor further comprising: an insulating layer disposed between the temperature compensation pattern and the resistance line (see Pedder at least Fig. 4C, disclosing an insulating layer 413 disposed between the temperature compensation pattern 420  and the resistance line 418; see Fig. 8 also disclosing the same,) but is silent to “a contact hole” as claimed. However, Official Notice is taken that both the concept and the advantages of a well-known technique of providing a contact hole in the insulation layer to expose a part of one element and electrically connecting the element to another element through the contact hole when the one element is not arranged on the same surface/layer of the another element in a touch sensor art, i.e., according to the particular arrangement of the one element and the another element, are well-known and expected in the relevant art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to utilize the aforementioned known technique in the above modified touch sensor of the patent claim 8, specifically providing a contact hole in the insulation layer to expose a part of the temperature compensation pattern electrically connected to the temperature compensation line through the contact hole, when the temperature compensation line is not arranged on the same layer as the temperature compensation pattern (as discussed in the rejection of claim 9 above) to obtain the same predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626